Citation Nr: 0112492	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  99-06 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for 
chondromalacia, right knee, currently rated 10 percent 
disabling.  

2.  Entitlement to an increased initial rating for 
chondromalacia, left knee, currently rated 10 percent 
disabling. 

3.  Entitlement to an increased initial rating for psoriasis, 
currently rated 10 percent disabling.  

4.  Entitlement to an increased initial rating for rotator 
cuff tendinitis, right shoulder, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran first had more than 25 years of service 
terminating with his retirement in 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, in which service connection was granted 
for chondromalacia of both knees, psoriasis and for rotator 
cuff tendinitis of the right shoulder.  

In July 2000 the RO granted service connection for tinnitus, 
hearing loss and low back pain.  As the benefits, i.e. 
service connection, sought with regard to tinnitus and low 
back pain has been granted, there is no longer an appeal 
pending regarding those claims. 

In a November 1999 statement the veteran appears to be 
raising the issues of service connection for disabilities 
involving the esophagus and colon.  This matter is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence has been obtained and considered.  

2.  The right knee chondromalacia is productive of moderate 
disability.  

3.  The left knee chondromalacia is productive of moderate 
disability.

4.  The psoriasis results in constant itching and extensive 
lesions.  

5.  The right rotator cuff tendinitis, the major extremity, 
is manifested by pain, tenderness, and crepitus with forward 
flexion and abduction to 160 degrees.


CONCLUSIONS OF LAW

1.  The rating criteria for a 20 percent evaluation for 
chondromalacia of the right knee have been met.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 Diagnostic 
Codes 5003, 5257 (2000).  

2.  The rating criteria for a 20 percent evaluation for 
chondromalacia of the left knee have been met.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, Diagnostic 
Codes 5003, 5257 (2000).

3.  The rating criteria for a 30 percent evaluation for 
psoriasis chondromalacia of the right knee have been met. 
percent is warranted for.  38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. Part 4, Diagnostic Codes 7806, 7816 (2000).  

4.  The schedular criteria for a rating in excess of 10 
percent for right rotator cuff tendinitis, the major 
extremity, have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. §§  4.40, 4.45, Diagnostic Codes 5203, 5024, 
5201 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Knee Disability

Service medical records show that the veteran was treated on 
several occasions for complaints pertaining to his knees.  
During a September 1994 diagnostic arthroscopy on the left 
knee the veteran underwent debridement of articular cartilage 
defects.  The postoperative diagnosis was chondromalacia, 
Grade III, medial and lateral femoral condyles.  The report 
of an October 1997 separation examination contains the 
diagnosis of degenerative joint disease of both knees. 

A VA examination was performed in April 1998.  There was a 
history of bilateral degenerative joint disease, with a 
history of pain, stiffness and swelling, with the left knee 
reportedly worse.  The veteran described some problems with 
both knee joints and difficulty and pain with squatting.  
When he tried to sleep on the left side the right knee put 
pressure on the left knee and caused more problems with the 
left knee.  Running also caused more knee joint swelling.  

The examination showed that the veteran's gait was 
unremarkable, and there was no evidence of swelling, effusion 
or tenderness.  Patellar compression probably produced slight 
pain in the left knee.  Full range of flexion of 140 degrees 
was noted, and extension to 0 degrees elicited in both knees 
was associated with mild pain.  Mild crepitus was noted in 
the left knee.  Deep knee bends were performed normally, but 
snapping noises were heard with movements.  Functional loss 
due to pain was characterized as mild.  X-rays were 
unremarkable.  The diagnosis was chondromalacia of both 
knees, with previous arthroscopic surgery of the left knee.  
Functional loss in the left knee due to pain was 
characterized as mild.  

The veteran testified at a hearing before a hearing officer 
in November 1999 that his knees pop when he took stairs, and 
they swelled when he stood for long periods of time.  He said 
he could squat, but sometimes needed help getting up because 
the strength was gone.  He could not run or get other 
exercise, but could walk for short periods.  He had problems 
fishing, because operating his boat required him to stand up 
and bouncing around caused his knees to swell.  He had been 
scuba diving for exercise.  His right knee was more painful 
than his left knee now, and he stated he would require 
surgery on it, too.  He indicated that he had been retired 
since service and was attending school.

A VA examination was conducted in December 1999.  At that 
time he had complaints of daily pain in the left leg assessed 
by the veteran as a "3," with flare-ups up to "6."  He 
reported that over the last 10 years he had thirty to forty 
episodes, and that his right knee is worse than his left.  He 
stated that his right knee hurt on a "4" daily, with flare-
ups of "8 to 9" at least four times per week.  He reported 
that it swelled on occasion and was painful, with more pain 
when he ascended stairs or walked on cement.  He did not use 
a cane or braces.  He had no further surgery since that 
performed in 1994 on his left knee.  

The examination showed tenderness and crepitation on movement 
of the right knee.  He was able to walk without difficulty.  
No limp was noted.  He was able to rise on his heels and toes 
and tandem walk without difficulty.  Romberg was negative.  
Range of motion testing revealed extension and hyperextension 
was to 0 degrees bilaterally.  Flexion was to 110 degrees 
bilaterally.  Battlement was noted in the right knee.  Both 
knees were cool to the touch.  Lachman and McMurray were 
negative.  X-ray findings were interpreted to be within 
normal limits.  The diagnoses were residuals of left knee 
injury, status post trauma and surgery; and residuals of 
right knee pain, chronic.  The examiner added that the 
veteran's functional loss due to pain in the knees was 
moderate.  

Psoriasis

Service medical records show that the veteran was treated on 
several occasions for psoriasis.  The a January 1994 record 
notes psoriasis on the left elbow, right knee and back of the 
head on the hair line.  In the report of medical history 
completed by the veteran in October 1997 incident to his 
separation from active duty he reported dry skin on the head 
and knees, although the skin was characterized as normal upon 
examination.  A January 1998 dermatology consultation report 
noted characteristic plaques, erythema and scales on the 
right knee and scalp, and characterized the condition as mild 
psoriasis.  

A VA examination was conducted in April 1998.  At that time 
the veteran reported psoriatic lesions over the knees, 
ankles, scalp and behind and inside the ears.  He described 
some itching and slight bleeding with scratching, but that 
the condition improved somewhat when he wore shorts.  

An examination showed small flaky erythematous lesions over 
the knees, legs and in the area of the scalp, mostly in the 
occipital area and behind the ears.  The relevant diagnosis 
was psoriasis.  

The veteran testified in November 1999 that his psoriasis 
affected his ears, scalp, knees, elbows, legs and his entire 
body.  He stated that his head itched constantly. He added 
that wearing a hearing aid and glasses caused rubbing, and 
flakes of skin came off.  He further stated that anywhere his 
skin was aggravated he developed a patch of psoriasis, but 
that he did not have it on his hands.  

A VA examination was conducted in December 1999.  At that 
time the veteran reported his psoriasis was worse in the 
winter; it itched and was scaly.  It involved his beard, 
elbow, hairline and throughout his body, with new patches 
breaking out from time to time.  He stated that he used 
ointment, but it did not help and was shiny.  Upon 
examination, psoriatic lesions were seen on the scalp, 
elbows, knees, back of legs, beard and elbows, with scaly 
lesions singularly noted in other areas as well.  The 
examiner noted the veteran reported the lesions were 
disfiguring and embarrassing to him and he felt awkward and 
tried to wear clothing that covered all of it.  The psoriasis 
was characterized by the examiner as severe. 

Rotator Cuff Tendinitis

Service medical records reveal that the veteran was treated 
on several occasions for complaints pertaining to the right 
shoulder.  In his September 1997 separation examination he 
reported a history of arthritis in the shoulders and painful 
right shoulder.  

During the April 1998 VA examination the veteran stated that 
he was right-handed.  He reported some pain on overhead 
movements.  The examination showed there was no evidence of 
any tenderness over the right shoulder.  There was slight 
pain with abduction beyond 120 degrees, but the veteran was 
able to perform full range of forward flexion to 180 degrees, 
as well as abduction of 180 degrees and internal and external 
rotation of 90 degrees.  Functional loss due to pain was 
described as mild.  X-rays were reported to be normal.  The 
diagnosis was rotator cuff tendinitis of the right shoulder 
with mild functional loss due to pain.  

During the veteran's hearing in November1999 he reported pain 
in the right shoulder on use. 

During the December 1999 VA examination range of motion 
testing revealed extension was to 5 degrees bilaterally; 
forward flexion and abduction left was to 180 degrees, and 
right was to 160 degrees.  Adduction was to 50 degrees 
bilaterally; rotation internally and externally left was 90 
degrees, and right was 70 degrees.  X-rays taken were 
interpreted to be within normal limits.  The diagnosis was 
residuals of right rotator cuff tendonitis.  The examiner 
indicated that the pain in the right shoulder was moderate to 
moderately severe.

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  These 
claims were filed before November 9, 2000, so the VCAA 
applies.  However, in this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete these claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The appellant was first 
notified in the June 1998 rating decision that there was no 
evidence showing his knee disabilities resulted in moderate 
subluxation or lateral instability of the knee, and in the 
July 2000 Supplemental Statement of the Case (SSOC) that 
there was no evidence showing his psoriasis caused constant 
exudation or itching, extensive lesions or marked 
disfigurement.  He was also told that a 10 percent rating was 
warranted for the painful shoulder joint; he had been 
informed in the SOC of the rating criteria applicable for his 
shoulder disability.  Those are the key issues in this case, 
and the rating decisions, as well as the SOC and SSOC, 
informed the appellant that evidence of such symptomatology 
was needed to substantiate his claims for higher ratings.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decisions, SOC and 
SSOC informed him of the information and evidence needed to 
substantiate these claims for higher initial ratings and 
complied with VA's notification requirements. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any evidence that 
might aid his claim which has not been obtained or that might 
be pertinent to the bases of the denial of ratings higher 
than those deemed appropriate by the Board.  The RO obtained 
service medical records.  VA has satisfied its duties to 
notify and to assist the appellant with regard to the claims 
of entitlement to increased ratings for knee and shoulder 
disabilities, and for psoriasis.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, 
and that examinations upon which rating decisions are based 
must adequately portray the extent of the functional loss due 
to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 
Vet.App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  Inquiry will be directed to 
considerations of less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, or pain on movement, swelling, deformity or 
atrophy of disuse or instability.  38 C.F.R. §§ 4.40, 4.45 
(2000).  

The veteran's testimony and statements are deemed competent 
with regard to the description of the symptoms of his 
disorders.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record in conjunction with the pertinent 
rating criteria previously set forth.

Knee disabilities

Chondromalacia is not listed as a disability in the Rating 
Schedule.  38 C.F.R. Part 4.  Accordingly, it must be rated 
by analogy.  38 C.F.R. § 4.20.  The RO rated the 
chondromalacia under Diagnostic Codes 5257 and 5003.  
Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee to include recurrent subluxation or 
lateral instability.  When the disability is slight a 10 
percent rating is provided.  When the disability is moderate, 
a rating of 20 percent is provided.  When the disability is 
severe, a rating of 30 percent is provided.  

Degenerative arthritis is rated under Diagnostic Code 5003.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When, however, the limitation of 
motion of the specific joint is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application to each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the Rating Schedule directs 
that disability is rated 10 percent with x-ray evidence of 
the involvement of 2 or more major joints or 2 or more minor 
joint groups, and 20 percent disabling with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
The Note to that Diagnostic Code also provides that the 20 
and 10 percent ratings based on x-ray findings will not be 
combined with ratings based on limitation of motion, nor will 
they be utilized in rating conditions listed under Diagnostic 
Code 5013 to 5024, inclusive. 

Diagnostic Code 5260 rates limitation of flexion of the leg.  
Flexion limited to 15 degrees is rated 30 percent disabling.  
Flexion limited to 30 degrees is rated 20 percent disabling.  
Flexion limited to 45 degrees is rated 10 percent disabling.  
Flexion limited to 60 degrees is assigned a noncompensable 
disability rating.  

Diagnostic Code 5261 rates limitation of extension of the 
leg.  Extension limited to 45 degrees is rated 50 percent 
disabling.  Extension limited to 30 degrees is rated 40 
percent disabling.  Extension limited to 20 degrees is rated 
30 percent disabling.  Extension limited to 15 degrees is 
rated 20 percent disabling.  Extension limited to 10 degrees 
is rated 10 percent disabling.  Extension limited to 5 
degrees is assigned a noncompensable disability rating.  

The regulations provide that normal range of motion of the 
knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II. 

The veteran has stated and testified that he experiences 
constant pain in his knees, which worsens with certain 
activities.  The recent VA examination indicated that the 
pain increased in the knees during flare-ups which had 
occurred in the left knee thirty to 40 times over the last 
ten years and four times a week in the right knee.  
Additionally, the examination showed tenderness of the knees 
and crepitus on range of motion testing.  Flexion was limited 
to 100 degrees.  Furthermore, the examiner indicated that the 
pain in both knees resulted in moderate functional 
impairment.  It is the judgment of the Board that the 
chondromalacia of the knees more nearly approximates the 
criteria for moderate diabiltity under Diagnostic Code 5257.  
38 C.F.R. §§ 4.7, 4.20.  Accordingly and a 20 percent rating 
is warranted for each knee.  

However, the evidence does not support a rating in excess of 
20 percent.  The recent VA examination found no instability 
or subluxation of the knees.  Additionally, there was no 
impairment in extension and the veteran was able to flex his 
knees to 100 degrees.  Thus, a rating in excess of 20 percent 
is not warranted.

The Board is aware that during the April 1998 VA examination, 
the examiner characterized the functional loss due to pain as 
mild.  However, in view of the veteran's statements, 
testimony and the findings of both VA examinations, the Board 
finds that the 20 percent rating for each knee is warranted 
for the entire appeal period.  Fenderson v. West, 12 Vet. 
App. 119 (1999)

Psoriasis

Diagnostic Code 7816 provides that psoriasis will be 
evaluated under Diagnostic Code 7806.  Diagnostic Code 7806 
provides for the evaluation of eczema.  A noncompensable 
rating is assigned for symptoms of skin disorder with slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  The criteria for a 10 percent 
evaluation are exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating is for assignment where the evidence demonstrates 
constant exudation or itching, extensive lesions or marked 
disfigurement.  Where there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant symptoms, a 50 
percent evaluation is warranted. 

During his hearing the veteran indicated that the itching on 
his head was constant.  The recent VA examination showed that 
the psoriasis was extensive and involved the scalp, elbows, 
knees, back of legs, beard and elbows, with scaly lesions 
singularly noted in other areas.  

Additionally, the examiner indicated it was severe. Following 
careful consideration of the evidence of record, the Board 
concludes that a 30 percent disability rating is warranted e 
throughout the pendency of this claim. Fenderson v. West, 12 
Vet. App. 119 (1999).

However, the Board further finds that a rating in excess of 
30 percent is not warranted.  The VA examination do not show 
the presence of ulceration, or crusting and systemic or 
nervous manifestations, or that the psoriatic lesions are 
especially repugnant.  Thus the criteria for a 50 percent 
rating has not been met.

Rotator Cuff Tendinitis

The RO has assigned a 10 percent rating for the right rotator 
cuff tendinitis under Diagnostic Codes 5203 and 5024.  
Diagnostic Codes 5203 addresses disability due to impairment 
of the clavicle or scapula, and provides a 20 percent rating 
for dislocation, or nonunion with loose movement.  Nonunion 
without loose movement, or malunion, is rated 10 percent 
disabling.  In the alternative, impairment of function of the 
contiguous joint is rated.  Diagnostic Code 5203. 

Diagnostic Code 5024 rates tenosynovitis on the basis of 
limitation of motion of the affected parts as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 

Limitation of motion of the arm at shoulder level is rated 20 
percent disabling for both the major and the minor side.  
Limitation of the arm midway between the side and the 
shoulder level is rated 30 percent disabling on the major 
side; and limitation to 25 degrees from the side is rated 40 
percent disabling on the major side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

Normal range of motion for the shoulder is from 0 to 180 
degrees, and normal rotation is from 0 to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  

During the December 1999 VA examination the veteran indicated 
that his should ached when doing repetitive work and he was 
unable to work long above his head.  The examination showed 
tenderness, and crepitus during range of motion testing. The 
examiner indicated that the pain in the right shoulder was 
moderate to moderately severe.  

However, there was only a 20 degree loss of forward flexion 
and abduction.  Additionally, x-rays showed no abnormality.  
There was no evidence of dislocation, or nonunion. 

After reviewing the evidence the Board finds that the 
criteria for a rating in excess of 10 percent have not been 
satisfied.  The Board has considered functional impairment as 
set forth in the Deluca case.  However, in view of the 
ability to forward flex and abduct to 160 degrees, the Board 
finds that the degree functional impairment due to pain is 
adequately reflected in the current rating. 


ORDER

Entitlement to initial disability rating of 20 percent is 
warranted for chondromalacia, right knee, and to that extent 
the appeal is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

A 20 percent initial disability rating is warranted for the 
veteran's chondromalacia, left knee, and to that extent the 
appeal is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A 30 percent initial disability rating is warranted for the 
veteran's psoriasis, and to that extent the appeal is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an increased rating right rotator cuff 
tendinitis, the major extremity, is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

